          Case 4:19-cv-00717-JST Document 93 Filed 04/15/20 Page 1 of 12



 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
 3   Yaman Salahi (SBN 288752)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 4   275 Battery Street, 29th Floor
     San Francisco, CA 94111
 5   Telephone: (415) 956-1000
     dharvey@lchb.com
 6   kbenson@lchb.com
 7   agitlin@lchb.com
     ysalahi@lchb.com
 8

 9                                    UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION

12

13   IN RE CALIFORNIA BAIL BOND                          Master Case No. 4:19-CV-00717-JST
     ANTITRUST LITIGATION
14                                                       [PROPOSED] AMENDED PROTOCOL
                                                         FOR COMMON BENEFIT WORK AND
15                                                       EXPENSES
     THIS DOCUMENT RELATES TO:
16
     All Actions
17

18

19               The Court appointed Interim Class Counsel in an order dated June 3, 2019 (Dkt. 44) and

20   ordered counsel to submit guidelines they will follow to limit costs and expenses including

21   attorney’s fees by June 18, 2018. On June 18, 2018, Interim Class Counsel submitted a proposed

22   protocol. This Court has reviewed the proposed protocol and adopts it as set forth herein.1

23   I.          Adoption of Case Management Protocols for Common Benefit Work

24               The Court hereby adopts the following guidelines for the management of case-staffing,

25   timekeeping, cost reimbursement, and related common benefit issues. The recovery of common

26   benefit attorneys’ fees and cost reimbursements will be limited to “Participating Counsel.”
     1
27     Nothing in this Order shall be interpreted to affect any proceedings other than those involving
     the authorities, duties, responsibilities, guidelines, and rules of and for Plaintiffs’ counsel, as
28   discussed herein.
                                                                [PROPOSED] AMENDED PROTOCOL FOR COMMON
     1735446.2                                                                BENEFIT WORK AND EXPENSES
                                                                                 CASE NO. 4:19-CV-00717-JST
        Case 4:19-cv-00717-JST Document 93 Filed 04/15/20 Page 2 of 12



 1   “Participating Counsel” shall be defined as Interim Class Counsel and any other counsel
 2   authorized by Interim Class Counsel to perform work that may be considered for common benefit
 3   compensation, and/or counsel who have been specifically approved by this Court as Participating
 4   Counsel prior to incurring any such cost or expense.
 5               Eligibility does not pre-determine payment of fees and costs. If and to the extent that this
 6   litigation is certified as a class action under Federal Rule of Civil Procedure 23 for purposes of
 7   resolution and/or trial, any award of fees and costs for common benefit work will be governed by
 8   the standards and procedures set forth in Rule 23, including Rule 23(h). In any event, no award
 9   or payment of common benefit fees or costs shall be made without this Court’s approval.
10               Participating Counsel shall be eligible to receive common benefit attorney’s fees and
11   reimbursement of costs and expenses only if the time expended, costs incurred, and activity in
12   question were (a) for the common benefit of Plaintiffs; (b) timely submitted; and (c) reasonable.
13   Fees, costs, and expenses incurred after the appointment of Interim Class Counsel may only be
14   reimbursed if incurred performing work authorized by Interim Class Counsel. Costs or expenses
15   that fall within the limitations set forth herein shall not be deemed presumptively reasonable, and
16   the Court retains its discretion to evaluate any costs or expenses submitted by counsel for
17   reasonableness.
18               Participating Counsel, as defined above, shall agree to the terms and conditions herein,
19   including submitting to this Court’s jurisdiction and agreeing that this Court has plenary authority
20   regarding the award and allocation of common benefit attorney’s fees and expense
21   reimbursements in this matter.
22               Interim Class Counsel will be responsible for collecting monthly common benefit time
23   and expense submissions from Participating Counsel, auditing such submissions for compliance
24   with the directives set forth in this Order, and informing Participating Counsel when their
25   submissions do not comply with the directives set forth in this Order. Interim Class Counsel’s
26   auditing responsibility notwithstanding, the ultimate determination of what is compensable
27   common benefit work, and the extent or rate at which it is compensable, is within the purview of
28   the Court.
                                                                   [PROPOSED] AMENDED PROTOCOL FOR COMMON
     1735446.2                                          -2-                      BENEFIT WORK AND EXPENSES
                                                                                    CASE NO. 4:19-CV-00717-JST
        Case 4:19-cv-00717-JST Document 93 Filed 04/15/20 Page 3 of 12



 1               In the event that Participating Counsel are unsure if the action they are about to undertake
 2   is considered common benefit work, they shall ask Interim Class Counsel in advance as to
 3   whether such time may be compensable.
 4               A.     Compensable Common Benefit Work
 5               “Common Benefit Work” includes all work done and expenses incurred that inure to the
 6   common benefit of Plaintiffs and the proposed Class in this consolidated action.
 7               Examples of compensable and non-compensable work include, but are not limited to:
 8                      •       Consolidated Pleadings and Briefs: (i) factual and legal research and
                                preparation of consolidated class action complaints and related briefing;
 9                              (ii) responding to inquiries from class members; (iii) communications with
                                clients in response to Interim Class Counsel’s requests regarding proposed
10                              class representatives; (iv) comments and suggestions regarding the
                                consolidated class action complaints and briefs; and (v) class-related issues
11                              and briefing related thereto are compensable.
12                      •       Depositions: While it is impracticable to impose inflexible rules to cover
                                every conceivable situation, Interim Class Counsel shall exercise discretion,
13                              judgment, and prudence to designate the appropriate number of attorneys to
                                participate in any given deposition commensurate with the nature of that
14                              deposition, so as to avoid over-staffing. Thus, for example, the deposition
                                of a causation expert proffered by Defendants would typically justify the
15                              assignment of more attorneys than would the defense of the deposition of
                                one of Plaintiffs’ fact witnesses, which would typically require one or two
16                              attorneys. Time and expenses for Participating Counsel not designated as
                                one of the authorized questioners or otherwise authorized to attend the
17                              deposition by Interim Class Counsel may not be considered Common
                                Benefit Work but, rather, considered as attending on behalf of such
18                              counsel’s individual clients. Unnecessary attendance by counsel may not
                                be compensated in any fee application to the Court.
19
                        •       Court Hearings: The Court intends to hold periodic status conferences to
20                              ensure that the litigation moves forward efficiently, and that legal issues
                                are resolved through formal rulings or guidance from the Court. Individual
21                              attorneys are free to attend any status conference held in open court to stay
                                up-to-date on the status of the litigation, but except for Interim Class
22                              Counsel, attending and listening to such hearings is not compensable
                                Common Benefit Work. All attorneys have an obligation to keep
23                              themselves informed about the litigation so that they can best represent
                                their respective clients. Mere attendance at a hearing will not be considered
24                              common benefit time, and expenses incurred in relation thereto will not be
                                considered common benefit expenses. The attorneys designated by Interim
25                              Class Counsel to address issues that will be raised at a given hearing or
                                requested by Interim Class Counsel to be present at a hearing are working
26                              for the common benefit, and their time will be considered for the common
                                benefit. Similarly, any attorney whose attendance at a hearing is
27                              specifically requested by the undersigned (or by any other judge presiding
                                over this matter or Court-appointed Special Master) to address a common
28
                                                                   [PROPOSED] AMENDED PROTOCOL FOR COMMON
     1735446.2                                          -3-                      BENEFIT WORK AND EXPENSES
                                                                                    CASE NO. 4:19-CV-00717-JST
        Case 4:19-cv-00717-JST Document 93 Filed 04/15/20 Page 4 of 12



 1                             issue may submit his or her time and expenses for such attendance for
                               evaluation as Common Benefit Work.
 2
                        •      Identification and Work-Up of Experts: If a Participating Counsel
 3                             retains an expert without the knowledge and approval of Interim Class
                               Counsel, time and expenses attributable to the same may not be approved
 4                             as Common Benefit Work. On the other hand, communications with and
                               retention of experts with the knowledge and approval of Interim Class
 5                             Counsel will be considered common benefit time, subject to the discretion
                               of the Court.
 6
                        •      Attendance at Seminars: Except as approved by Interim Class Counsel,
 7                             attendance at seminars (e.g., American Bar Association Antitrust Section
                               Meetings and similar seminars and Continuing Legal Education programs)
 8                             shall not qualify as Common Benefit Work, and the expenses pertaining
                               thereto shall not qualify as common benefit expenses.
 9
                        •      Discovery and Document Analysis: Only discovery and document
10                             analysis authorized by Interim Class Counsel and assigned to an attorney or
                               law firm will be considered Common Benefit Work. If a firm/attorney
11                             elects to analyze documents that have not been assigned to them by Interim
                               Class Counsel, that review may not be considered Common Benefit Work.
12                             Descriptions associated with “document analysis” or “document review”
                               should contain sufficient detail to allow those reviewing the time entry to
13                             generally ascertain what was reviewed. The descriptions should include,
                               for example, the custodian of the document, search query, and/or number
14                             of document folders reviewed.
15                      •      Review of Court Filings and Orders: All attorneys have an obligation to
                               keep themselves informed about the litigation so that they can best
16                             represent their respective clients, and review of briefs and filings made and
                               orders entered in this litigation is part of that obligation. Only Participating
17                             Counsel, and those attorneys working on assignments therefrom that
                               require them to review, analyze, or summarize those filings or orders in
18                             connection with their assignments, are doing so for the common benefit.
                               All other counsel are reviewing those filings and orders for their own
19                             benefit and that of their respective clients and such review will not be
                               considered Common Benefit Work.
20
                        •      Emails and Correspondence: Except for Participating Counsel and staff,
21                             time recorded for reviewing emails and other correspondence is not
                               compensable unless germane to a specific task being performed by the
22                             receiving or sending attorney or party that is directly related to that email
                               or other correspondence and that is for the common benefit of plaintiffs.
23                             Thus, for example, review of an email or other correspondence sent to
                               dozens of attorneys to keep them informed on a matter on which they are
24                             not specifically working would not be compensable as Common Benefit
                               Work.
25

26               B.     Travel Limitations
27               Only reasonable expenses will be reimbursed. Except in unusual circumstances approved

28   by Interim Class Counsel, all travel reimbursements are subject to the following limitations:
                                                                   [PROPOSED] AMENDED PROTOCOL FOR COMMON
     1735446.2                                          -4-                      BENEFIT WORK AND EXPENSES
                                                                                    CASE NO. 4:19-CV-00717-JST
        Case 4:19-cv-00717-JST Document 93 Filed 04/15/20 Page 5 of 12



 1                      •      Airfare: For routine domestic flights, only the price of a refundable and
                               convenient coach fare seat or its equivalent will be reimbursed.
 2
                        •      Hotel: Hotel room charges for the average available room rate of a
 3                             reasonable business hotel will be reimbursed. Unusually high hotel
                               charges may be reviewed by Interim Class Counsel and disallowed.
 4
                        •      Meals: Meal expenses must be reasonable. Unusually large meal expenses
 5                             may be reviewed by Interim Class Counsel and disallowed.
 6                      •      Cash Expenses: Miscellaneous cash expenses for which receipts generally
                               are not available (e.g., tips, luggage handling) will be reimbursed up to
 7                             $50.00 per trip, as long as the expenses are properly itemized.
 8                      •      Automobile Rental: Automobile rentals must be reasonable for the date
                               and location of the rental. Unusually high car rental charges may be
 9                             reviewed by Interim Class Counsel and disallowed.
10                      •      Mileage: Mileage claims must be documented by stating origination point,
                               destination, and total actual miles for each trip. The rate will be the
11                             maximum rate allowed by the Internal Revenue Service.
12               C.     Non-Travel Limitations
13                      •      Long Distance, Conference Call, and Cellular Telephone Charges:
                               Common benefit long distance, conference call, and cellular telephone
14                             charges are to be reported at actual cost.
15                      •      Shipping, Overnight, Courier, and Delivery Charges: All claimed
                               Common benefit shipping, overnight, courier, or delivery expenses must be
16                             documented with bills showing the sender, origin of the package, recipient,
                               and destination of the package. Such charges are to be reported at actual
17                             cost.
18                      •      Postage Charges: Common benefit postage charges are to be reported at
                               actual cost.
19
                        •      Telefax Charges: Common benefit fax charges shall not exceed $0.50 per
20                             page.
21                      •      In-House Photocopy: The maximum charge for common benefit in-house
                               copies is $0.15 per page.
22
                        •      Computerized Research - Lexis, Westlaw, or Bloomberg: Claims for
23                             Lexis, Westlaw, Bloomberg, or other computerized legal research expenses
                               should be in the actual amount charged to the firm and appropriately
24                             allocated for these research services.
25               No entry should contain more than one category of expense when practical, and no entry

26   should have more than one expense category code assigned to it. If, on the same day, one person

27   incurs two expenses that fall into two different categories, then there should be two separate

28   entries for that person for that date, each with the appropriate expense description and category
                                                                 [PROPOSED] AMENDED PROTOCOL FOR COMMON
     1735446.2                                        -5-                      BENEFIT WORK AND EXPENSES
                                                                                  CASE NO. 4:19-CV-00717-JST
        Case 4:19-cv-00717-JST Document 93 Filed 04/15/20 Page 6 of 12



 1   code.
 2               Similarly, when practical, no listed expense entry should include expenses incurred by
 3   more than one person. If multiple people incur the same expense for the same category, then
 4   generally there should be a separate entry for each person, unless a single person paid the expense
 5   for multiple people.
 6               Every expense entry should be as detailed and specific as reasonably practical.
 7   Descriptions such as “Filing and Service Fees,” “Service of Process,” “Plane Ticket,”
 8   “Investigation Fees,” “Hearing Transcript,” and “Deposition Services” are not sufficient. Every
 9   entry must describe the task for which the expense was incurred in enough detail to reasonably
10   identify what the expense was, who incurred it, why it was incurred, and how it related to
11   Common Benefit Work. For example: What was filed and on behalf of whom? Who was served
12   with what document and on behalf of whom? What hearing transcript was requested and for what
13   purpose? For whom was the plane ticket purchased, for air travel from where to where, on what
14   dates of travel? (The same goes for hotels, taxis, car services, tips, meals, and any other travel-
15   related expenses.) Expense entries without sufficient detail may be rejected at Interim Class
16   Counsel’s discretion.
17               Attorneys shall provide receipts for all expenses. This does not mean that receipts are to
18   be provided “upon request”—it means each firm must provide receipts monthly along with their
19   expense submissions, in PDF form, not hard copy. Credit card receipts (not the monthly
20   statements) are an appropriate form of verification. Hotel costs must be proven with the full hotel
21   invoice. The description of unclaimed expenses on the invoice may be redacted.
22               D.     Common Benefit Timekeeping Protocols
23                      1.      Recording Requirements
24               All time must be accurately and daily, contemporaneously maintained. Participating
25   Counsel shall keep contemporaneous billing records of the time spent in connection with
26   Common Benefit Work on this consolidated case, indicating with specificity the hours (in tenth-
27   of-an-hour increments) and billing rate, along with a description of the particular activity (such as
28   “conducted deposition of John Doe”). Descriptions must bear sufficient detail to identify the
                                                                  [PROPOSED] AMENDED PROTOCOL FOR COMMON
     1735446.2                                          -6-                     BENEFIT WORK AND EXPENSES
                                                                                   CASE NO. 4:19-CV-00717-JST
        Case 4:19-cv-00717-JST Document 93 Filed 04/15/20 Page 7 of 12



 1   precise task and how it related to Common Benefit Work. Individuals identified in time
 2   descriptions must be described by at least their first initial and last name, not by initials. “John
 3   Doe” is preferred; “J. Doe” is acceptable; and “JD” is unacceptable.
 4               Block billing is not permitted. For example, an entry for 8 hours that states “Draft
 5   opposition to motion to dismiss” is inadequate. Instead, it should be broken into more specific
 6   descriptions: e.g., “0.7 – Draft legal standard section of opposition to motion to dismiss.”
 7               Each time entry must be categorized using one of the categories in Exhibit A. In general,
 8   when possible, a more specific category should be used in place of a more general category.
 9   Under no circumstances should a submitting firm make up new categories for use in its
10   submission.
11               While the categories are generally self-explanatory, below are some further explanations
12   of some of the categories that may have the potential for the most confusion.
13               1.     Interim Class Counsel Duties (category 1) - This category code should only be
14   used for work done by Court-appointed Interim Class Counsel and their assigned attorneys and
15   staff, in their capacity as Court-appointed Counsel. This category should be used primarily for
16   Court-appointed Counsel’s more general or administrative responsibilities that do not fit into
17   other, more specific categories. These include, but are not limited to, reviewing, analyzing, and
18   summarizing filings and orders, or coordinating and designating non-Court-appointed attorneys to
19   conduct common-benefit tasks such as document reviews, depositions, or work with experts.
20   This category should not be used by any timekeeper who is not a Court-appointed Counsel or one
21   of their assigned attorneys or staff.
22               2.     Participating Counsel Calls/Meetings (category 2) – This category shall be used
23   for meetings and conference calls amongst Interim Class Counsel and other Participating Counsel
24   on general case status issues. If a call is held for a more specific purpose, the more specific
25   category code should be used instead.
26               3.     Administrative/Case Management (category 3) - This category should be used
27   for internal filing and organizational tasks, such as reviewing and downloading documents from
28
                                                                   [PROPOSED] AMENDED PROTOCOL FOR COMMON
     1735446.2                                          -7-                      BENEFIT WORK AND EXPENSES
                                                                                    CASE NO. 4:19-CV-00717-JST
        Case 4:19-cv-00717-JST Document 93 Filed 04/15/20 Page 8 of 12



 1   the ECF case docket(s), creating charts, reviewing filings generally, updating calendars, and
 2   copying and distributing documents, etc., whether done by an attorney or staff.
 3               4.     Discovery (category 7) - Almost all common benefit discovery-related tasks
 4   should be coded with this category. The exceptions are: document analysis (which should be
 5   coded category 8), discovery-related motions or briefs (which should be coded category 10),
 6   discovery-related court appearances (which should be category 4), and preparation for and
 7   taking/defending depositions (which should be category 9).
 8               5.     Document Review/Analysis (category 8) - For the purposes of this category, the
 9   word “document” specifically means documents or other information produced in discovery. In
10   other words, this category is not to be used for every instance of reading a document—it is more
11   specific than that. Only discovery document analysis specifically authorized by Interim Class
12   Counsel and assigned to an attorney will be considered Common Benefit Work. Time entry
13   descriptions for document analysis tasks should include specific details such as custodians, search
14   query, number of document folders reviewed, or other similar details.
15               6.     Pleadings/Briefs/ Motions/Legal (category 10) - All research and drafting time
16   spent for a specific pleading, brief, motion, or similar legal writing should be coded in this
17   category.
18               7.     Trial (category 15) - This category is reserved solely for tasks performed during a
19   trial.
20               8.     Miscellaneous (19) - This is a general category that should not be used if a more
21   specific category can be used instead. Any activities that are done in connection with or as part of
22   a larger task like a brief, or a court appearance, or a meeting, should be categorized according to
23   that larger task. This category should be used relatively infrequently; however, if it is used, it is
24   critical that the description of the task be sufficiently detailed to make clear how the work was
25   common benefit.
26               Submitting firms shall direct all questions regarding particular timekeeping categories to
27   Interim Class Counsel. Under no circumstances should a submitting firm make up new categories
28   for use in its submission.
                                                                  [PROPOSED] AMENDED PROTOCOL FOR COMMON
     1735446.2                                          -8-                     BENEFIT WORK AND EXPENSES
                                                                                   CASE NO. 4:19-CV-00717-JST
         Case 4:19-cv-00717-JST Document 93 Filed 04/15/20 Page 9 of 12



 1                      2.      Hourly Rates
 2               Counsel shall record their then-present hourly rates for all attorneys and staff. Although

 3   counsel may seek an award of fees based on their hourly rate at the time a settlement or judgment

 4   is reached to account for the delay in payment,2 their billing records shall be prepared and

 5   recorded at the then-present rates in monthly time reports submitted to Interim Class Counsel.

 6   Counsel shall not bill a rate other than their standard rates at the time the work is performed. Use

 7   of these rates does not guarantee their payment.

 8                      3.      Document Analysis
 9               Interim Class Counsel will put out for bid any vendor services and strive to get the best

10   services for the best price without sacrificing quality. A remote document analysis system may

11   be used to avoid unnecessary travel expenses, and procedures will be put in place to monitor how

12   much time is spent analyzing documents and to monitor the efficiency and quality of analysis by

13   other firms.

14               Participating Counsel may use junior associates, contract, and staff attorneys for document

15   analysis and coding; mid-level associates, contract, and staff attorneys for higher level analysis

16   and coding; and senior attorneys (including partners, as necessary) for top-tier analysis and

17   quality control. Pursuant to the Court’s April 10, 2020 order, Participating Counsel shall

18   maintain contemporaneous records of the actual hourly rate paid to contract attorneys and submit

19   that information in connection with any fee request or whenever billing records are otherwise

20   ordered by the Court to be submitted. ECF No. 89 at 2. Participating Counsel will be permitted

21   to seek the “market rate” for contract attorney services, which the Court will determine based on

22   the evidence before it at the time of such request. Id.

23               E.     Common Benefit Expenses Protocol
24               Shared Costs are costs incurred for the common benefit of Plaintiffs in this consolidated

25   action as a whole. All Shared Costs must be approved by Interim Class Counsel prior to payment.

26
     2
      The use of a current hourly rate for all hours billed is a permissible way to account for delay in
27   payment. See, e.g., In re Coordinated Pretrial Proceedings in Petroleum Prods. Antitrust Litig.,
     109 F.3d 602, 609 (9th Cir. 1997); In re Washington Public Power Supply Systems Sec. Litig.,
28   19 F.3d 1291, 1305 (9th Cir. 1994).
                                                                   [PROPOSED] AMENDED PROTOCOL FOR COMMON
     1735446.2                                          -9-                      BENEFIT WORK AND EXPENSES
                                                                                    CASE NO. 4:19-CV-00717-JST
       Case 4:19-cv-00717-JST Document 93 Filed 04/15/20 Page 10 of 12



 1               All costs that meet these requirements and fall under the following categories shall be
 2   considered Shared Costs and qualify for submission and payment directly from the Fund:
 3                      •       Court, filing, and service costs related to common issues;
 4                      •       Court reporter and interpreter costs for depositions;
 5                      •       Document (both electronic and hard copy) depository creation, operation,
                                staffing, equipment, and administration;
 6
                        •       Interim Class Counsel or authorized Participating Counsel out-of-house or
 7                              extraordinary administration matters (e.g., expenses for equipment,
                                technology, courier services, long distance, electronic service, photocopy
 8                              and printing, secretarial/temporary staff, meetings and conference calls,
                                etc.);
 9
                        •       Legal, tax, and accountant fees relating to the Fund;
10
                        •       Expert witness and consultant fees and expenses for experts whose
11                              opinions and testimony would be generic and for the common benefit of
                                the proposed Class;
12
                        •       Printing, copying, coding, and scanning related to the above (only out-of-
13                              house or extraordinary firm costs);
14                      •       Research by outside third-party vendors/consultants/attorneys, approved by
                                Interim Class Counsel;
15
                        •       Translation costs related to the above, approved by Interim Class Counsel;
16
                        •       Bank or financial institution charges relating to the Fund;
17
                        •       Investigative services, approved by Interim Class Counsel; and
18
                        •       Any assessment paid by Interim Class Counsel or Participating Counsel.
19

20               Interim Class Counsel shall prepare and be responsible for distributing reimbursement
21   procedures and the forms associated therewith. Requests for payments from the Fund for
22   common benefit expenses shall include sufficient information to permit Interim Class Counsel
23   and a Certified Public Accountant to account properly for costs and to provide adequate detail to
24   the Court if necessary.
25

26               F.     Protocols for Submission of Time and Expenses
27                      1.      Format
28               For Interim Class Counsel to maintain all time submissions in a fully sortable and
                                                                   [PROPOSED] AMENDED PROTOCOL FOR COMMON
     1735446.2                                         - 10 -                    BENEFIT WORK AND EXPENSES
                                                                                    CASE NO. 4:19-CV-00717-JST
       Case 4:19-cv-00717-JST Document 93 Filed 04/15/20 Page 11 of 12



 1   searchable format, all of the time and expense submissions must be provided by submitting
 2   counsel in the following format.
 3               1.     Counsel must use the Excel forms provided in Exhibit A to this Order. This means
 4   that each monthly submission will consist of one Excel file, within which there will be four
 5   “sheets” (marked by tabs at the bottom): “Expense Report,” “Supplemental Expense Report,”
 6   “Monthly Time Report,” and “Monthly Time Report Totals.”
 7               2.     In the “Monthly Time Report,” the person who performed each task should be
 8   identified in the column called “Last Name, First Name” by their complete last name, a comma,
 9   and their complete first name (e.g., Smith, John). Please do not use abbreviations or initials in
10   this column.
11               3.     In all reports, the date must be provided in month/day/year format (e.g., 10/23/14).
12                      2.     Deadlines
13               Time submissions shall be made to Interim Class Counsel on a monthly basis, by
14   deadlines and in accordance with the guidelines set forth herein. The first submission is due on
15   July 19, 2019 and should include all time and expense from inception of work on California Bail
16   Bond Industry-related antitrust litigation through June 30, 2019. After this first submission, each
17   monthly submission should include all common benefit time and expenses incurred from the first
18   to the last day of the preceding month (e.g., the submission due August 7, 2019, should contain
19   all common benefit time and expenses incurred from July 1, 2019, through July 31, 2019). Time
20   and expense reports must be submitted in this fashion no later than the week following the last
21   day of a month.
22               Although counsel should endeavor to submit all common benefit expenses incurred in a
23   certain month in the submission made on the date one week following the last day of a month, the
24   realities of third-party billing and credit card statement schedules may make such quick expense
25   submission difficult in some circumstances. Thus submissions of “supplemental” common
26   benefit expense reports will be permitted for those expenses incurred during the previous six
27   months that—because of circumstances outside the submitting counsel’s control—could not have
28   been submitted by the deadline. Any common benefit expenses submitted more than six months
                                                                  [PROPOSED] AMENDED PROTOCOL FOR COMMON
     1735446.2                                        - 11 -                    BENEFIT WORK AND EXPENSES
                                                                                   CASE NO. 4:19-CV-00717-JST
       Case 4:19-cv-00717-JST Document 93 Filed 04/15/20 Page 12 of 12



 1   in arrears may not be considered or included in any compilation of common benefit expense
 2   calculation and may be disallowed, except for good cause shown and with approval of Interim
 3   Class Counsel.
 4               Supplemental submissions of common benefit time will be permitted only for good cause
 5   shown and with the approval of Interim Class Counsel.
 6                      3.      Interim Class Counsel’s Review
 7               Interim Class Counsel shall ensure that a senior attorney from the firm is appointed to
 8   collect all billing records monthly, and to conduct a monthly review of submitted time and
 9   expense records to ensure that costs and expenses are reasonable, with the understanding that the
10   Court may, in its discretion, call upon Interim Class Counsel to submit those records and/or a
11   report for the Court’s independent review.
12               IT IS SO ORDERED.
13
                                                                    __________________________
14                  15 2020
     Dated: April ____,                                                      Jon S. Tigar
                                                                      United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  [PROPOSED] AMENDED PROTOCOL FOR COMMON
     1735446.2                                         - 12 -                   BENEFIT WORK AND EXPENSES
                                                                                   CASE NO. 4:19-CV-00717-JST
